Citation Nr: 9910101	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-32 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a backbone 
condition.

2.  Entitlement to service connection for a midriff 
condition.

3.  Entitlement to service connection for a kidney condition.

4.  Entitlement to service connection for a groin condition.

5.  Entitlement to an increased (compensable) rating for the 
service-connected epidermophytosis, of the feet, chronic and 
mild tinea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating action of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO notified the veteran of that decision 
in July 1997 and he submitted a notice of disagreement (NOD) 
in September 1997.  The RO issued a statement of the case 
(SOC) in October 1997.  The veteran's substantive appeal was 
received in November 1997.  

In January 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  A transcript of 
that hearing is associated with the record.  

Upon review of the veteran's hearing testimony and 
correspondence within the record, it appears that he is 
claiming service connection for the conditions at issue on a 
secondary basis.  As the RO has considered the claims on a 
direct basis only, they are referred to the RO for 
appropriate action.  


REMAND

The veteran at his hearing before the Board indicated that he 
received treatment at the VA in Baltimore and Cambridge.  The 
Board finds that all VA records should be obtained before a 
decision is entered as they are constructively of record.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

During the hearing the veteran indicated that all the service 
medical records were not available and that he might have 
some additional records.  Therefore, the RO should request 
any additional service medical records from the service 
department and the RO should request the veteran to submit 
copies of all records he has.  The Board believes that his 
service personnel records should also be requested from the 
appropriate service department.

Subsequent to the hearing, the veteran submitted additional 
evidence directly to the Board.  That evidence was also 
submitted in a timely manner; however, it was not accompanied 
by the necessary waiver.  As such, it must be referred to the 
RO for initial consideration and preparation of the 
supplemental statement of the case.  

The Board further finds that the June 1998 VA examination 
regarding the service-connected skin disorder is inadequate 
for the purposes of adjudicating the veteran's claim for an 
increased rating because it does not adequately describe the 
veteran's skin condition.  Where the record before the Board 
is inadequate, a remand is required.  If an examination 
report does not contain sufficient detail, it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2 
(1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request any additional 
service medical records of the veteran 
and his service personnel records from 
the service department and the RO should 
request the veteran to submit copies of 
all records he has.

2.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the file, including those 
from the VA in Baltimore and Cambridge, 
and associate them with the record.

3.  After the records have been requested 
or obtained, the veteran should be 
afforded a VA dermatology examination to 
determine the nature and extent of the 
service-connected skin disorder.  All 
indicated tests should be accomplished.  
The claims folder should be made 
available to the examiner prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The RO should provide the 
examiner with the criteria set forth in 
Diagnostic Codes 7806 and request that 
the examiner set forth all pertinent 
findings on examination in relationship 
to the Diagnostic Code criteria.  All 
manifestations of the service-connected 
skin disorder should be described in 
detail, including whether the veteran is 
experiencing exfoliation, exudation or 
itching, and, if so, whether those 
manifestations are constant.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







